— Appeal by defendant from a judgment of the Supreme Court, Kings County (Jordan, J., at trial; Thompson, J., at sentencing), rendered December 6, 1979, convicting him of endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Contrary to defendant’s contention on appeal, he was not denied a fair trial by the admission into evidence of certain of his prior bad acts and uncharged crimes. “Such evidence, involving the ongoing relationship and conduct between and among the parties involved, is relevant and permissible where the acts charged occur within the home and are open to question concerning defendant’s disposition” (People v Yonko, 34 NY2d 825, 827). We have considered defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Gibbons, Brown and Lawrence, JJ., concur.